Citation Nr: 1217257	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  05-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, to include as secondary to cervical spine spasms with headaches, low back injury, chronic arthralgia of the right and left knee and left finger fracture, for accrued benefits purposes.

2.  Entitlement to service connection for chronic obstructive pulmonary disease for accrued benefits purposes.

3.  Entitlement to service connection for heart disease, for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.

5.  Entitlement to Dependent's Educational Assistance benefits pursuant to 38 U.S.C.A. Chapter 35.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to December 1988.  He passed away in mid-2003.  At the time of his death, he was in receipt of VA compensation benefits.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

This matter was previously before the Board in November 2009 and November 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for chronic obstructive pulmonary disease and heart disease, for accrued benefits purposes; service connection for the cause of the Veteran's death; and entitlement to Dependent's Educational Assistance benefits pursuant to 38 U.S.C.A. Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Separately ratable arthritis of the cervical spine was reasonably shown within one year after separation from service.

2.  It has not been demonstrated that the Veteran had arthritis of the lumbar spine until at least eight years after service, and there is no competent evidence of record indicating that such arthritis was related to service or to any service connected disability. 

3.  It has not been demonstrated that the Veteran had arthritis of the extremities until at least 11 years after service, and there is no competent evidence of record indicating that such arthritis was related to service or to any service connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the cervical spine, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for osteoarthritis in areas other than the cervical spine, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in November 2009 the appellant was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  The above correspondence also provided the appellant with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  Also of record and considered in connection with the appeal is the transcript of the August 2007 local RO hearing, along with various written statements provided by the appellant and by her representative on her behalf.  Additionally, VA attempted to schedule the Veteran for VA examinations in conjunction with his claim in December 2002 and February 2003.  Unfortunately, the Veteran was not able to report due to other, much more pressing health concerns, and he then passed away in August 2003 prior to any further arrangements being made.  The Board finds that at this point, a retrospective medical opinion concerning the likely etiology of any non-cervical spine osteoarthritis is not necessary.  In this regard, the evidence does not meet even the low threshold of indicating that such arthritis may be related to service as there is no medical evidence of record suggesting such a relationship and as continuity of non-cervical spine related orthopedic symptomatology (except perhaps in relation to the knees) is not shown nor alleged.  

Regarding potential osteoarthritis of the knees, the Board notes that at the time of his death the Veteran was already service-connected for chondromalacia patella of the knees and was receiving 10 percent ratings for each knee on this basis.  These ratings are assigned under the same criteria that allows for compensable ratings for arthritis of the knees.  See 38 C.F.R. § Diagnostic Codes 5003, 5010, 5013-5024.   Even if service connection could be awarded for knee osteoarthritis, separate compensable (i.e. 10 percent) ratings could not be assigned (where, as here, there is no objective evidence of instability or compensable limitation of motion of the knees) as this would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14.  Consequently, a retrospective opinion concerning whether the Veteran may have had knee osteoarthritis related to service would serve no useful purpose.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 



Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's service treatment records show that he experienced frequent and severe headaches secondary to neck spasms beginning with an initial injury in 1974, and that he had been under treatment for episodic cervical adenopathy, chronic pain syndrome with cervical muscle pain and muscle contraction headaches since January 1985.  Also, he fractured his little finger in March 1972 secondary to a sports injury but was found on August 1985 examination not to have any complications or sequelae.  Additionally, he had surgery to both knees and experienced an inversion injury to his ankle.  He also experienced facial neuralgia and a subacute ikio-lumbar ligament strain with low back pain.   

In November 1988, the Veteran filed claims for service connection for a number of disabilities, including chronic cervical strain with arthritic components.  

An April 1989 VA progress note shows a diagnosis of chronic pain syndrome with narcotic dependence.  The Veteran reported chronic annoying neck pain with occasional exacerbations, especially with work involving raising his arms above his neck.  The pain was mostly localized and he had been taking Percocet for it for more than 12 years.  Physical examination showed decreased cervical spine extension.  

On May 1989 VA examination, the Veteran was diagnosed with chronic neck pain-cervical spine strain, facial neuralgia, chronic arthralgias of the knees, status post surgery, fracture of the left fifth finger and lower back injury.

A July 1989 private progress note shows a review of systems, which includes a notation of fairly consistent neck pain, chronic ligament pain, with an arthritic component.  

In a September 1989 rating decision, service connection was granted for cervical spasms with tension headaches, rated 30 percent; chronic arthralgia of the bilateral knees, rated 10 percent for each knee; facial neuralgia; rated noncompensable; fracture of the left fifth finger, rated noncompensable; and low back injury, rated noncompensable.  The 30 percent rating for the spasms with headaches was awarded under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  

A March 1991 private progress note shows a diagnosis of cervical arthritis, with radiculopathy.  An April 1995 private progress note shows a diagnosis of cervical disc disease.  

A June 1997 private progress note shows that the Veteran was noted to have a history of degenerative arthritis of the spine.  Musculoskeletal examination showed palpable spasms throughout his cervical spine, as well as his thoracolumbar spine.  Examination of the extremities showed no cyanosis, clubbing or edema.  The pertinent diagnosis was degenerative arthritis.  

A July 1997 progress note includes a diagnosis of cervical raduiculitis.  A July 1998 private progress note shows a diagnosis of cervical spine degenerative disc disease.  

A January 2000 private progress note shows findings of neck tenderness and degenerative changes of the extremities.  A June 2001 private hospital history and physical includes a finding of degenerative changes of the extremities.  The pertinent diagnostic impression was history of osteoarthritis.  

A March 2002 private hospital history and physical report indicates that the Veteran had a history of cervical spine degenerative disc disease.  He was noted to have diminished range of motion of the neck.  Mild degenerative changes of the extremities were noted and osteoarthritis was diagnosed.  A separate March 2002 progress note indicates that the Veteran had degenerative and trophic changes of the extremities.    

In August 2002, the Veteran indicated a desire to "reopen" a claim for service connection for skeletal system of osteoarthritis as a secondary condition.   In February 2003, the Veteran informed VA that he was unable to travel to the VA Medical Center to assess his claimed arthritis as he currently had to take home oxygen.  

In a statement accompanying her November 2004 Form 9, the appellant indicated that the Veteran had ruptured a disc at C5-6 during service while on an OSI surveillance.  

At the outset, it appears that cervical spine arthritis (i.e. degenerative disc disease) was first medically identified by the July 1989 private physician, with one year of the Veteran's separation from service in December 1988.  The Board notes that this initial finding was part of a review of systems rather than a formal diagnosis.  However, cervical arthritis was then more officially diagnosed in March 1991.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that cervical spine arthritis became manifest to at least a degree of 10 percent disabling within the first post-service year.  Thus, service connection for this disability is warranted on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307. 3.309.  The Board notes that such an award does not amount to impermissible pyramiding as the Veteran's service-connected cervical spasms with headaches were only rated on the basis of underlying headache pathology, not on the basis of underlying cervical spine pathology.  38 C.F.R. § 4.14.     

Regarding non-cervical spine arthritis, the Veteran's service medical records are negative for any clinical reference to such arthritis.  The record then does not contain any reference to such arthritis until June 1997, more than eight years after service when degenerative arthritis of the thoracolumbar spine was first noted.   Also, arthritis of the extremities was not diagnosed until four years later in June 2001.  Additionally, none of the post-service medical records contain any indication that the Veteran's non-cervical spine arthritis noted so many years after the Veteran's separation from active service, was related to such service or any service-connected disabilities.  Further, a lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, as explained above, a VA retrospective medical opinion is not necessary in relation to this claim.    
 
The Board also notes that neither the Veteran nor the appellant appears to have alleged that any specific arthritis that the Veteran may have had, to include arthritis of the lumbar spine, knees or low back was related to service or to service-connected disability.  Instead, only a general assertion was put forth that "arthritis" was secondary to service-connected disability.   Although the Veteran may have had a general belief, (and although the appellant may have had a general belief), that he had non-cervical spine arthritis that was related to service or to one of his service-connected disabilities, as laypeople, such a belief does not constitute competent evidence of a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given that there is no competent medical evidence of non-cervical spine arthritis until many, many years after service and no competent evidence of a nexus between current non-cervical spine arthritis and the Veteran's service or his service connected disabilities, the Board must conclude that the weight of the evidence is against a finding of service connection for such disabilities on either a direct, presumptive or secondary basis.  The preponderance of the evidence is against this claim, and it must be denied.


ORDER

Service connection for osteoarthritis of the cervical spine for accrued benefits purposes is granted. 

Service connection for non-cervical spine osteoarthritis for accrued benefits purposes is denied.   


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the remaining issues on appeal must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the Board believes that another remand is necessary to ensure that the appellant is accorded full compliance with the statutory duty to assist. 

In the November 2010 Remand, the Board requested that the RO/AMC contact the Department of the Air Force, and, if appropriate, the National Personnel Records Center (NPRC), to provide detailed information related to the chemicals and hazards that an individual, such as the Veteran, would have been exposed to in his duty as a missile mechanic, missile technician, and an Atlas missile propulsion system specialist.  After such information was obtained, a medical opinion was to be requested concerning the likelihood that the Veteran's death-causing chronic obstructive pulmonary disease was related to service and whether the Veteran's  heart disease was related to service.    In response, the RO/AMC contacted the NPRC and the Air Force Personnel Department but did not receive from either source any information concerning the likely type and amount of the Veteran's exposure to hazardous chemicals during performance of his missile related duties.  The RO/AMC then forwarded the claims file to a VA physician who provided etiology opinions.

As it is preferable for the requested opinions to be based on an actual assessment of the hazardous chemicals the Veteran may have been exposed to, an additional effort should be made to contact the appropriate agency within the Air Force for obtaining information concerning the use of hazardous chemicals in the production and maintenance of missiles.  Consequently, on remand, the RO/AMC should request the aforementioned  information from the Air Force Material Command (AFMC), headquartered at Wright-Patterson Air Force Base, Ohio (http://www.afmc.af.mil/index.asp).  If the AFMC refers the RO/AMC to any other sources, the request for information should also be made to these referral sources.  Once the requested information is obtained, the RO/AMC should obtain additional etiology opinions from either the September 2011 VA physician, if available, or another appropriate VA physician, which takes into account any information provided by the Air Force.  

Additionally, the Board notes that the appellant has alleged that the Veteran's duty with the Air Force Office of Special Investigations (AFOSI) included helping to evacuate the United States Embassy in Saigon in 1975.  Notably, the Veteran's service personnel records do not indicate that he had any Vietnam service.  However, due to the classified nature of the Veteran's position at that time, it is possible that this alleged Vietnam duty was not captured in his personnel records.  Consequently, as the appellant has a pending claim for service connection for  the Veteran's heart disease on an accrued basis, and as heart disease is now one of the enumerated diseases subject to presumptive service connection for Veterans who are presumed to be exposed to Agent Orange through service in Vietnam (see 38 C.F.R. §§ 3.307. 3.309(e)), on remand, the RO/AMC should contact AFOSI to attempt to determine whether the Veteran went to Vietnam while working for AFOSI, particularly in the approximate time frame of April 1975 to aid in the evacuation of the United States Embassy in Saigon.  In so doing, the RO/AMC should send AFOSI any necessary information obtained from the personnel records pertaining to his assignments, particularly during the approximate time frame of April 1975.  If AFOSI is unable to provide information specific to the Veteran, it should also be asked more generally if agents participated in the evacuation of the United States Embassy in Saigon.  Additionally, it should be asked whether there are any other available sources for information concerning the Veteran's alleged Vietnam duty.  If any referral sources are provided, the request for information should also be made to these referral sources.

Also, the Board notes that the issue of entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 is also remanded as it is inextricably intertwined with the service connection for cause of death claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Air Force Material Command (AFMC) to attempt to obtain information concerning the nature and frequency of the Veteran's exposure to hazardous chemicals as part of his missile- related duties during service.  The RO/AMC shall specifically inform AFMC that the Veteran worked in missile specialties for a total of 9 and 1/2 years and that he served as a Missile Mechanic from April 1968 to July 1971; as a an SQ Missile Maintenance Specialist from July 1971 to November 1972; as an NCOIC responsible for surveillance and monitoring of civilian contractor efforts concerning the Atlas Propulsion System from May 1979 to May 1981; as an NCOIC working to help direct and control site configuration changes and contractor operations (including maintenance, equipment operations, hardware validations and documentation) for the Space Launch Complex 3 from May 1981 to May 1982; and as a Field Manager for the Atlas Booster Satellite Dispenser Program from May 1982 to October 1984.

The AFMC shall be asked to give a detailed description of the chemicals and hazards with which such an individual would have come into contact while performing his duties, including whether such individual would have been exposed to hydrazine,  trichorylethylene (TCE) and/or freon.  If possible, the AFMC should comment on the likely nature of such exposure (e.g. through inhalation, exposure to the skin or other means), the likely frequency of such exposure and the likely duration of such exposure.  Any studies conducted by the Air Force with respect to the effects of being exposed to any of these hazardous agents should also be requested.  All documents obtained from the Air Force should be included in the claims file for future review.  

The contact information for the AFMC headquarters is located at http://www.afmc.af.mil/units/headquarters/ and the RO/AMC may want to contact the Historian's office as part of its inquiry.     

If AFMC is unable to provide a detailed listing of the hazardous chemicals that the service member would have been exposed to in the course of his missile- related duties, it should be asked to express a general opinion as to whether the service member was exposed to hazardous chemicals during the course of his career.

Additionally, if AFMC is not able to provide information concerning the Veteran's likely exposure to hazardous chemicals, the RO/AMC should ask that it provide appropriate referrals to any other organization, which could provide this information.  Upon obtaining any such referrals, the RO/AMC should make additional requests, in keeping with the instructions presented above, to the additional referral sources.     

If requests for any records/information are ultimately not successful, the appellant should be informed of the nonresponse so that she has an opportunity to attempt to obtain and submit the records herself. 

2.  The RO/AMC shall contact the Air Force Office of Special Intelligence (AFOSI) to attempt to determine whether the Veteran entered the Republic of Vietnam while working for AFOSI during the time frame from October 1, 1972 to May 7, 1975,  particularly during April 1975 to aid in the evacuation of the United States Embassy in Saigon.  If necessary, the RO/AMC should send AFOSI any necessary copies of personnel records pertaining to the Veteran's AFOSI assignments, particularly during the April 1975 time frame.  If AFOSI is unable to provide information specific to the Veteran, it should also be asked more generally if AFOSI agents participated in the evacuation of the U.S. embassy in Saigon.  If AFOSI is not able to provide sufficient information to determine whether or not the Veteran served in the Republic of Vietnam, it should be asked whether there are any other available sources for information concerning the Veteran's alleged AFOSI duty in Vietnam.  Upon obtaining any such referrals, the RO/AMC should make additional requests, in keeping with the instructions presented above, to the additional referral sources.     

The AFOSI public affairs office may  be contacted at: AFOSI Public Affairs
HQ AFOSI/Public Affairs
27130 Telegraph Road, Suite W-1683
Quantico, VA 22134  
See http://www.osi.andrews.af.mil/questions/index.asp.

If requests for any records/information are ultimately not successful, the appellant must be informed of the nonresponse so that she has an opportunity to attempt to obtain and submit the records herself. 

3.  After any information concerning the Veteran's exposure to hazardous chemicals is obtained, the RO/AMC should return the claims file to the September 2011 VA examiner for an addendum to his initial medical opinion.  The Veteran's claims file, including the previous September 2011 opinion and any newly acquired information concerning the Veteran's chemical exposure during service, must be reviewed by the physician.  The physician should then provide an opinion in answer to the following questions:

(A) Is it at least as likely as not that the Veteran's chronic obstructive pulmonary disease was related to his chemical exposure during service?

(B) Is it at least as likely as not the Veteran's heart disease was related to his chemical exposure during service? 

The physician must explain the rationale for the opinions given.  If the September 2011 VA physician is not available, the claims file should be sent to another appropriate VA physician for provision of these opinions.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it must be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


